Citation Nr: 1814870	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-05 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to July 24, 2017 for degenerative joint disease (DJD) of the right hip.

2.  Entitlement to a rating excess of 30 percent, from July 24, 2017, for DJD of the right hip with limitation of flexion.

3.  Entitlement to a compensable rating, from July 24, 2017, for DJD of the right hip with limitation of extension.

4.  Entitlement to a rating excess of 20 percent, from July 24, 2017, for DJD of the right hip with limitation of abduction.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from April 1985 to September 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a
February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board notes that the issue of total disability based on individual unemployability (TDIU) was raised in the record, specifically in the July 2017 VA examination reports.  However, the Veteran has not filed a claim for this issue and it is not before the Board at this time.  

The Veteran initially requested a hearing before a Veterans Law Judge, to be held at the RO, but withdrew this request in August 2014 correspondence.


FINDINGS OF FACT

1.  For the period prior to July 24, 2017, the Veteran's right hip DJD was manifested by pain on motion; however, even in consideration of his complaints of pain, pain on motion, and functional loss, extension limited to 5 degrees, flexion limited to 45 degrees, limitation of adduction and an inability to cross legs, and/or limitation of rotation and an inability toe-out more than 15 degrees was not demonstrated.


2.  For the period on appeal from to July 24, 2017, the Veteran's right hip flexion was limited to, at worst, 20 degrees.

3. For the period on appeal from to July 24, 2017, the Veteran's right hip extension was limited to, at worst, 20 degrees.

4.  For the period on appeal from to July 24, 2017, the Veteran's right hip abduction was limited to, at worst, 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to July 24, 2017 for right hip degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59; 4.71a, DC 5010, 5250, 5251, 5252, 5253, 5254, 5255 (2017).

2.  The criteria for a rating in excess of 30 percent from July 24, 2017 for right hip arthritis manifested by limitation of flexion have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59; 4.71a, DC 5010, 5252 (2017).

3.  The criteria for a compensable rating from July 24, 2017 for right hip arthritis manifested by limitation of extension have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59; 4.71a, DC 5010, 5251 (2017).

4.  The criteria for a rating in excess of 20 percent from July 24, 2017 for right hip arthritis manifested by limitation of abduction have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59; 4.71a, DC 5010, 5253 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim for an increased rating of the right hip, was remanded by the Board in June 2017 for a VA examination that would adequately measure the Veteran's current disability.  An additional examination was obtained.  Review of the completed development reveals that substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Since the June 2017 Remand, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate Diagnostic Codes (DC) identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Although a disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If a disability has undergone varying and distinct levels of severity throughout the claims period, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2. 



A critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  The assignment of highest rating for pain without other objective findings would lead to potentially 'absurd results'.  Id. at 43.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen. 38 C.F.R. § 4.27.

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Degenerative arthritis when established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Code 5003.  38 C.F.R. § 4.71a, DC 5003, 5010.

Normal range of motion for the hips consists of flexion to 125 degrees, extension to 0 degrees, and abduction to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

Under DC 5251, a 10 percent rating is warranted when extension of the thigh is limited to 5 degrees.  A higher rating is not available under this Code.  38 C.F.R. § 4.71a, DC 5251.

Diagnostic Code 5252 provides a 40 percent rating where thigh flexion is limited to 10 degrees; 30 percent where limited to 20 degrees; 20 percent where limited to 30 degrees; and 10 percent where limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5252.

Diagnostic Code 5253 provides a 20 percent rating where an impairment of the thigh results in limitation of abduction with motion lost beyond 10 degrees; 10 percent with limitation of adduction and cannot cross legs; and 10 percent with limitation of rotation and cannot toe-out more than 15 degrees on the affected leg. 38 C.F.R. § 4.71a, DC 5253.

Factual Background 

On VA examination in September 2008, the Veteran reported that he had discomfort that occurred almost every day up to 5 on a scale of 10. He did not require a brace, cane or crutch.  There were no flare-ups reported.  The examiner indicated a diagnosis of mild degenerative joint disease which had been confirmed by X-ray.  The Veteran's right hip range of motion was tested.  Right hip flexion was limited to 90 degrees, extension was limited to 10 degrees, abduction was limited to 20 degrees and adduction was limited to 0 degrees.  Rotation was measured as 45 degrees of inversion and 10 degrees of eversion.  The examiner noted pain on all ranges of motion, but there was no additional functional limitation after three repetitions.  The examiner reported that the Veteran's daily activities were not affected by his right hip condition.

In September 2009, the Veteran submitted a lay statement, in which he described pain in both hips, regular use of a cane for walking support, and that his disabilities limit his ability to be employed.  On VA examination in September 2009, the Veteran reported that his symptoms had worsened since service, and his hip caused intermittent sharp pain that occasionally radiated over the anterior leg, affecting his walking, standing, prolonged sitting, and disturbing his sleep.  He also described buckling or instability when he had pain. The Veteran reported flare-ups during certain movements or when carrying something heavy.  The Veteran's right hip flexion was limited to 95 degrees, with visible discomfort at 75 degrees.  His right hip extension was measured to 30 degrees with no pain.  Adduction was measured at 15 degrees with pain throughout the range of motion.  Abduction was measured as 35 degrees without pain.  Hip rotation was measured to 40 degrees for external and 20 degrees of internal rotation.

On VA examination in February 2011, the Veteran reported he used a cane for ambulation, and was able to do light housework, but no yardwork.  He stated he could walk up to 100 yards, had a standing tolerance of about 10 to 15 minutes, and a sitting tolerance of 15 to 30 minutes.  The Veteran also reported that he was no longer working due to his physical limitations.  Range of motion tests showed limitation of flexion to 85 degrees with pain, extension to 30 degrees, abduction to 20 degrees, adduction to 20 degrees, and external rotation measured to 30 degrees, internal rotation was 20 degrees.  The examiner remarked that there appeared to be pain with all ranges of motion.  After three repetitions of range of motion in all vectors, there were no decreases in range of motion due to pain, fatigue, weakness, or lack of endurance.  A mild degenerative change was noted, along with narrowed superior hip joint space and subchondral cyst formation of the femoral head and acetabulum.

An attending note from August 2012 indicated that the Veteran had full range of motion of the right hip; however, at an orthopedic consultation later in August 2012, the Veteran's right hip flexion was limited to 85 degrees, and abduction was recorded as 35 to 40 degrees and painful.  The orthopedist noted that there was no significant progression from the X-ray results from 2008.

On VA examination in July 2017, the Veteran reported he had trouble walking, and that his hip hurt most when he turned, twisted, and when getting in and out of a car.  He also stated that his hip condition disturbed his sleep.  The examiner noted a worsening the right hip and an offering of an arthroplasty.  Range of motion testing of the right hip revealed a limitation of flexion to 20 degrees, extension to 20 degrees, abduction limited to 10 degrees, and adduction limited such that the Veteran could not cross legs.  Although the examiner indicated that the Veteran's functional loss was due to pain, passive motion did not result in any further  no additional loss of function was recorded after three repetitions.  Pain was noted on weight bearing with reduced muscle strength with active movement against some resistance.  The examiner noted the Veteran's regular use of a cane for his right hip condition.

Analysis

The RO granted separate ratings for the Veteran's right hip conditions effective July 24, 2017, resulting in a staged rating.  The analysis of the appealed rating has been separated into those staged periods.  

Prior to July 24, 2017

The Veteran was initially granted service connection, effective February 26, 2008, with a 10 percent rating under DC 5251-5010 for painful motion of the right hip.  As noted above, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5003, 5010.  Here, the Veteran had DJD confirmed by X-ray in his right hip and was granted a 10 percent rating accordingly.  

Prior to July 24, 2017, the Veteran's right hip flexion and extension were not limited to a compensable degree.  Under DC 5252, flexion of the thigh must be limited to at least, to 45 degrees.  The Veteran's right hip flexion was limited to, at worst, 75 degrees with pain, as recorded at his September 2009 examination.  Under DC 5251, extension of the thigh must be limited to 5 degrees.  For the period prior to July 24, 2017, the Veteran's right hip extension was limited to, at worst, 0 to10 degrees, as recorded at his September 2008 examination.  Separate compensable ratings were not warranted under DC 5251 and 5252.

A compensable rating under DC 5253 requires limitation of adduction, inability to cross legs, limitation of rotation, cannot toe-out more than 15 degrees.  The September 2008 examination revealed that the Veteran's eversion rotation was only 10 degrees, but then at the September 2009 examination external rotation was 40 degrees, and at the February 2011 examination, external rotation was 30 degrees.  The Board considered the Veteran's limited rotation measured at the September 2008 examination; however, the RO's rating of 10 percent was already based on evidence of generalized painful and limited motion.  

The Board considered the Veteran's reports of pain and functional loss of his right hip.  However, as discussed, the examinations of record took into account his complaints of pain when measuring and assessing his range motion.  The fact that he may have had pain in certain range of motion testing does not yield a higher result.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (discounting the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results).  

The Board finds that the rating assigned prior to July 24, 2017 compensated the Veteran for any functional impairment the Veteran may have experienced in his right hip.

From July 24, 2017

The RO granted separate ratings from July 24, 2017 for the Veteran's right hip DJD at 30 percent under DC 5252 for limitation of flexion, noncompensable under DC 5251 for limitation of extension, and 20 percent under DC 5253 for impairment of the thigh, limitation of abduction. 

A rating higher than 30 percent under DC 5252 requires limitation of flexion to 10 degrees.  See 38 C.F.R. § 4.71a, DC 5252.  In this case, since July 24, 2017, the Veteran's limitation of flexion has been measured to, at worst, 20 degrees.  Therefore a rating in excess of 30 percent is not warranted.

A compensable rating under DC 5251 requires that the hip extension be limited to 5 degrees.  The Veteran's hip extension has been measure to, at worst, 0 to 20 degrees.  Such fails to support the assignment of a compensable rating.

The Board considered the Veteran's reports of pain and functional loss of his right hip.  However, as discussed, the examinations of record took into account his complaints of pain when measuring and assessing his range motion.  The fact that he may have had pain in all range of motion testing does not yield a higher result.  
See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (discounting the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results); see also DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).

The RO granted a 20 percent disability rating, under DC 5010-5253, for the Veteran's right hip abduction, which was limited to 10 degrees.  The current rating of 20 percent is the maximum available under this code.  See 38 C.F.R. § 4.71a, DC 5253.  If a claimant is already receiving the maximum disability rating available, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997)

Entire Appeal Period

The Board additionally considered whether the Veteran could receive a higher rating under alternative Diagnostic Codes.  However, for the entire period on appeal, there has been no evidence of ankylosis, malunion or nonunion of the femur, flail hip, or leg length discrepancy.  The assignment of higher or separate compensable ratings under DC 5250, 5254, or 5255 would be inappropriate.  

The Board notes that the Veteran is competent to report symptoms of his right hip disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by a medical professional who examined him and considered the entirety of the claims file.  The Board finds the examination reports, in conjunction with the clinical evidence of record, should be accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating in excess of 10 percent prior to July 24, 2017 for right hip DJD is denied.

Entitlement to a rating excess of 30 percent, from July 24, 2017, for DJD of the right hip with limitation of flexion is denied.

Entitlement to a compensable rating, from July 24, 2017, for DJD of the right hip with limitation of extension is denied.

Entitlement to a rating excess of 20 percent, from July 24, 2017, for DJD of the right hip with limitation of abduction is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


